DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11, and 17-19 are rejected under 35 U.S.C. 103 as being obvious over the combination of Ong et al. (US 2013/023777) and Avinash et al. (US 2018/0004901).
Regarding claim 1, Ong et al. discloses a method for a computing apparatus operating based on a machine learning model, the method comprising: 
acquiring vital signs of a subject (“In embodiments of the invention, the vital sign data may include any one or more of the following: systolic blood pressure, diastolic blood pressure, pulse rate, pulse oximetry, respiratory rate, glasgow coma scale (GCS), pain score, temperature. The vital sign measurement may be either a continuous variable in the form of a waveform. The vital sign measurement may also be a measurement taken at a single point in time, or the vital sign measurement may be a series of measurements, typically sampled at regular intervals that may sometimes be stored in the form of so-called trend data” at paragraph 0072); 
converting the acquired vital signs to individuation data individuated for the subject (“The first set of parameters, the second set of parameters and the third set of parameters are provided as sets of normalized data values, where required, to a scoring model implemented in an electronic database. The scoring model has a respective category associated to each parameter of the first set of parameters, the second set of parameters and the third set of parameters. Each category has a plurality of pre-defined value ranges, each of the plurality of value ranges having a pre-defined score. A score for each parameter of the first set of parameters, the second set of parameters and the third set of parameters is determined by assigning the sets of normalized data to respective pre-defined value ranges, encompassing the sets of normalized data values, of the plurality of value ranges of the category associated to the respective parameter of the first set of parameters, the second set of parameters and the third set of parameters” at paragraph 106, line 7); 
generating analysis information about an prediction of fatal symptoms from the individuation data based on the machine learning model (“The analysis block 406 includes a HRV parameter and patient information analysis module 422 and a risk score module 424. It will be appreciated that the ANN in accordance with embodiments of the invention (see for instance FIGS. 1 to 3) is implemented in the analysis block 406” at paragraph 0156, line 1; “The analysis block 406 computes HRV parameters obtained from the signal processing block 404 and compiles them into feature sets using results obtained from patient health data obtained from hospital records or from conducting field studies. Patient 401 demographics such as age, gender, Glasgow Coma Score, etc, which can be keyed into the system, are also used in the analysis along with the vital signs of the patient 401” at paragraph 0157, line 1); 
generating the prediction result which is determined by a result of predicting occurrence of the fatal symptoms during a predetermined duration based on the analysis information (“A risk score providing a prediction on different outcomes such as death, ward admission and intensive care unit (ICU) admission of the patient 401 is computed and may be displayed on a computer screen” at paragraph 0157, last sentence).
Ong et al. does not explicitly disclose that the individuation data is generated by converting the acquired vital signs to fit a characteristic of the subject.
Avinash et al. teaches a method in the same field of endeavor of patient record outcome evaluation, comprising:
converting the acquired vital signs to individuation data individuated for the subject, wherein the individuation data is generated by converting the acquired vital signs to fit a characteristic of the subject (“Examples of metrics that may be used include a time to test results, a time elapsed since an arrival (or other event), or an identification of test results pending with time elapsed since placing an order. Obtained metrics are then compared with prior cases having desired or favorable outcomes. For example, a mean and standard deviation for one or more metrics may be computed for the comparison group to provide reference values (e.g., reference values of mean and standard deviation for successful cases) for each metric analyzed. In some embodiments, a z-score for each metric for a current patient may then be computed, and the score displayed as a state or status indicator” at paragraph 0014, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the z-score as taught by Avinash et al. to normalize the patient data of Ong et al. to be able to compare the patient data to a comparable patient population for better determination of patient outcome (See Avinash et al. at paragraph 0052).
Regarding claim 2, the Ong et al. and Avinash et al. combination discloses a method as described in claim 1 above.
The Ong et al. and Avinash et al. combination does not explicitly disclose updating the machine learning model based on evaluation information about the prediction result.
However, it is well-known in the art to occasionally re-train a machine learning model throughout its life cycle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to update the machine learning model depending on result accuracy to adjust the model weights as needed for better future performance.
Regarding claim 3, the Ong et al. and Avinash et al. combination discloses a method wherein the vital signs are acquired from an electronic medical record of the subject (“The analysis block 406 computes HRV parameters obtained from the signal processing block 404 and compiles them into feature sets using results obtained from patient health data obtained from hospital records or from conducting field studies” Ong et al. at paragraph 0157, line 1; “The patient characteristics form a third set of parameters, which may also be obtained from the patient's hospital records” Ong et al. at paragraph 0315, second to last sentence).
Regarding claim 6, the Ong et al. and Avinash et al. combination discloses a method wherein the fatal symptoms comprise an occurrence of cardiac arrest (“According to aspects of embodiments, a system is able to reliably predict acute cardiopulmonary medical events that, left untreated, would with a high likelihood result in either severe injury or death. Examples of such acute cardiopulmonary (ACP) events would include cardiac or respiratory arrest” Ong et al. at paragraph 0043, line 1) or sepsis.
Regarding claim 7, the Ong et al. and Avinash et al. combination discloses a non-transitory computer-readable storage medium (see paragraph 0103 of Ong et al.) storing a program instructions that is executable by a computer to perform the method of claim 1 (“The signal processing block 404 and the analysis block 406 may be implemented using software” Ong et al. at paragraph 0158, line 1).
Regarding claim 17, the Ong et al. and Avinash et al. combination a method wherein the individuation data is generated based on a deviation of the vital signs (“For example, a mean and standard deviation for one or more metrics may be computed for the comparison group to provide reference values (e.g., reference values of mean and standard deviation for successful cases) for each metric analyzed. In some embodiments, a z-score for each metric for a current patient may then be computed, and the score displayed as a state or status indicator” Avinash et al. at paragraph 0014, line 13).
Regarding claim 4, the Ong et al. and Avinash et al. combination a method wherein the individuation data is generated by: 
calculating the deviation of vital signs of an entire time duration by subtracting an average of vital signs of an initial desired time duration among the vital signs from the vital signs of the entire time duration (“In step 804, time domain data such as mean of RR intervals (mean RR), standard deviation of RR intervals (STD), mean of the instantaneous heart rate (mean HR), standard deviation of the instantaneous heart rate (STD_HR)” Ong et al. at paragraph 0206, line 1); and 
calculating a standard score of the vital signs of the entire time duration of the subject as the individuation data by referring to the average and a variance of vital signs of a plurality of other subjects (“For example, a mean and standard deviation for one or more metrics may be computed for the comparison group to provide reference values (e.g., reference values of mean and standard deviation for successful cases) for each metric analyzed. In some embodiments, a z-score for each metric for a current patient may then be computed, and the score displayed as a state or status indicator” Avinash et al. at paragraph 0014, line 13).
Regarding claim 18, the Ong et al. and Avinash et al. combination a method further comprising: 
providing the generated prediction result to an external entity (“A risk score providing a prediction on different outcomes such as death, ward admission and intensive care unit (ICU) admission of the patient 401 is computed and may be displayed on a computer screen” Ong et al. at paragraph 0157, last sentence; “In step 1004, wireless technologies such as GPRS or WAP are used to establish a network infrastructure between the patient survivability prediction system described in step 1002 and peripheral systems such as a hospital server, other handheld devices or a emergency centre server. In steps 1006, 1008 and 1010, the data of the patient survivability prediction system is transmitted to the hospital server, the handheld device and the emergency centre server” Ong et al. at paragraph 0231, line 1).
Regarding claim 8, Ong et al. discloses computing apparatus operating based on a machine learning model, the computing apparatus comprising: 
a communicator (“In embodiments of the invention, the patient survivability prediction system may further include a first port to receive the first set of parameters from the first input; and a second port to receive the second set of parameters from the second input” at paragraph 0105; “In step 1004, wireless technologies such as GPRS or WAP are used to establish a network infrastructure between the patient survivability prediction system described in step 1002 and peripheral systems such as a hospital server, other handheld devices or a emergency centre server. In steps 1006, 1008 and 1010, the data of the patient survivability prediction system is transmitted to the hospital server, the handheld device and the emergency centre server” at paragraph 0231, line 1); and 
a processor configured to communicate through the communicator (processor as described in paragraph 0103) wherein the processor is configured to:
acquire vital signs of a subject (“In embodiments of the invention, the vital sign data may include any one or more of the following: systolic blood pressure, diastolic blood pressure, pulse rate, pulse oximetry, respiratory rate, glasgow coma scale (GCS), pain score, temperature. The vital sign measurement may be either a continuous variable in the form of a waveform. The vital sign measurement may also be a measurement taken at a single point in time, or the vital sign measurement may be a series of measurements, typically sampled at regular intervals that may sometimes be stored in the form of so-called trend data” at paragraph 0072); 
convert the acquired vital signs to individuation data individuated for the subject (“The first set of parameters, the second set of parameters and the third set of parameters are provided as sets of normalized data values, where required, to a scoring model implemented in an electronic database. The scoring model has a respective category associated to each parameter of the first set of parameters, the second set of parameters and the third set of parameters. Each category has a plurality of pre-defined value ranges, each of the plurality of value ranges having a pre-defined score. A score for each parameter of the first set of parameters, the second set of parameters and the third set of parameters is determined by assigning the sets of normalized data to respective pre-defined value ranges, encompassing the sets of normalized data values, of the plurality of value ranges of the category associated to the respective parameter of the first set of parameters, the second set of parameters and the third set of parameters” at paragraph 106, line 7); 
generate analysis information about an prediction of fatal symptoms from the individuation data based on the machine learning model (“The analysis block 406 includes a HRV parameter and patient information analysis module 422 and a risk score module 424. It will be appreciated that the ANN in accordance with embodiments of the invention (see for instance FIGS. 1 to 3) is implemented in the analysis block 406” at paragraph 0156, line 1; “The analysis block 406 computes HRV parameters obtained from the signal processing block 404 and compiles them into feature sets using results obtained from patient health data obtained from hospital records or from conducting field studies. Patient 401 demographics such as age, gender, Glasgow Coma Score, etc, which can be keyed into the system, are also used in the analysis along with the vital signs of the patient 401” at paragraph 0157, line 1); 
generate the prediction result which is determined by a result of predicting occurrence of the fatal symptoms during a predetermined duration based on the analysis information (“A risk score providing a prediction on different outcomes such as death, ward admission and intensive care unit (ICU) admission of the patient 401 is computed and may be displayed on a computer screen” at paragraph 0157, last sentence).
Ong et al. does not explicitly disclose that the individuation data is generated by converting the acquired vital signs to fit a characteristic of the subject.
Avinash et al. teaches an apparatus in the same field of endeavor of patient record outcome evaluation, comprising:
a processor (processor as described in paragraph 0049) configured to:
convert the acquired vital signs to individuation data individuated for the subject, wherein the individuation data is generated by converting the acquired vital signs to fit a characteristic of the subject (“Examples of metrics that may be used include a time to test results, a time elapsed since an arrival (or other event), or an identification of test results pending with time elapsed since placing an order. Obtained metrics are then compared with prior cases having desired or favorable outcomes. For example, a mean and standard deviation for one or more metrics may be computed for the comparison group to provide reference values (e.g., reference values of mean and standard deviation for successful cases) for each metric analyzed. In some embodiments, a z-score for each metric for a current patient may then be computed, and the score displayed as a state or status indicator” at paragraph 0014, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the z-score as taught by Avinash et al. to normalize the patient data of Ong et al. to be able to compare the patient data to a comparable patient population for better determination of patient outcome (See Avinash et al. at paragraph 0052).
Regarding claim 9, the Ong et al. and Avinash et al. combination discloses an apparatus as described in claim 8 above.
The Ong et al. and Avinash et al. combination does not explicitly disclose that the processor is configured to update the machine learning model based on evaluation information about the prediction result.
However, it is well-known in the art to occasionally re-train a machine learning model throughout its life cycle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to update the machine learning model depending on result accuracy to adjust the model weights as needed for better future performance.
Regarding claim 11, the Ong et al. and Avinash et al. combination discloses an apparatus wherein the fatal symptoms comprise an occurrence of cardiac arrest (“According to aspects of embodiments, a system is able to reliably predict acute cardiopulmonary medical events that, left untreated, would with a high likelihood result in either severe injury or death. Examples of such acute cardiopulmonary (ACP) events would include cardiac or respiratory arrest” Ong et al. at paragraph 0043, line 1) or sepsis.
Regarding claim 19, Ong et al. discloses a method for a computing apparatus operating based on a machine learning model, the method comprising: 
acquiring vital signs of a subject during a first period (“In embodiments of the invention, the vital sign data may include any one or more of the following: systolic blood pressure, diastolic blood pressure, pulse rate, pulse oximetry, respiratory rate, glasgow coma scale (GCS), pain score, temperature. The vital sign measurement may be either a continuous variable in the form of a waveform. The vital sign measurement may also be a measurement taken at a single point in time, or the vital sign measurement may be a series of measurements, typically sampled at regular intervals that may sometimes be stored in the form of so-called trend data” at paragraph 0072); 
converting the acquired vital signs to individuation data individuated for the subject (“The first set of parameters, the second set of parameters and the third set of parameters are provided as sets of normalized data values, where required, to a scoring model implemented in an electronic database. The scoring model has a respective category associated to each parameter of the first set of parameters, the second set of parameters and the third set of parameters. Each category has a plurality of pre-defined value ranges, each of the plurality of value ranges having a pre-defined score. A score for each parameter of the first set of parameters, the second set of parameters and the third set of parameters is determined by assigning the sets of normalized data to respective pre-defined value ranges, encompassing the sets of normalized data values, of the plurality of value ranges of the category associated to the respective parameter of the first set of parameters, the second set of parameters and the third set of parameters” at paragraph 106, line 7); 
generating analysis information about a prediction of fatal symptoms from the individuation data based on the machine learning model (“The analysis block 406 includes a HRV parameter and patient information analysis module 422 and a risk score module 424. It will be appreciated that the ANN in accordance with embodiments of the invention (see for instance FIGS. 1 to 3) is implemented in the analysis block 406” at paragraph 0156, line 1; “The analysis block 406 computes HRV parameters obtained from the signal processing block 404 and compiles them into feature sets using results obtained from patient health data obtained from hospital records or from conducting field studies. Patient 401 demographics such as age, gender, Glasgow Coma Score, etc, which can be keyed into the system, are also used in the analysis along with the vital signs of the patient 401” at paragraph 0157, line 1); 
generating the prediction result for the first period (“A risk score providing a prediction on different outcomes such as death, ward admission and intensive care unit (ICU) admission of the patient 401 is computed and may be displayed on a computer screen” at paragraph 0157, last sentence),
wherein the prediction result is determined by a result of predicting occurrence of the fatal symptoms during a second duration based on the analysis information (as described above, the vitals are monitored in intervals, so the second duration is a second interval), 
wherein the second duration is from a point in time t corresponding to a single specific vital sign among the vital signs to a point in time t+n that is a point in time after a desired time interval n (“1. Average length of the RR interval (aRR): Mean of all sinus RR intervals (N-N) in the sequence 2. Standard deviation of all N-N interval (SDNN) 3. Mean heart rate (mean HR) 4. Standard deviation of all instantaneous heart rate values (SDHR)” at paragraph 0165, line 1).
Ong et al. does not explicitly disclose that the individuation data is generated by converting the acquired vital signs to fit a characteristic of the subject.
Avinash et al. teaches a method in the same field of endeavor of patient record outcome evaluation, comprising:
converting the acquired vital signs to individuation data individuated for the subject, wherein the individuation data is generated by converting the acquired vital signs to fit a characteristic of the subject (“Examples of metrics that may be used include a time to test results, a time elapsed since an arrival (or other event), or an identification of test results pending with time elapsed since placing an order. Obtained metrics are then compared with prior cases having desired or favorable outcomes. For example, a mean and standard deviation for one or more metrics may be computed for the comparison group to provide reference values (e.g., reference values of mean and standard deviation for successful cases) for each metric analyzed. In some embodiments, a z-score for each metric for a current patient may then be computed, and the score displayed as a state or status indicator” at paragraph 0014, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the z-score as taught by Avinash et al. to normalize the patient data of Ong et al. to be able to compare the patient data to a comparable patient population for better determination of patient outcome (See Avinash et al. at paragraph 0052).

Claim(s) 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ong et al. and Avinash et al. as applied to claims 1 and8 above, and further in view of Gopalswamy et al. (“Deep Recurrent Neural Networks for Predicting Intraoperative and Postoperative Outcomes and Trends”).
Regarding claim 5, the Ong et al. and Avinash et al. combination discloses the elements of claim 1 as described above.
The Ong et al. and Avinash et al. combination does not explicitly disclose that the machine learning model comprises an analysis model comprising a recurrent neural network model as an analysis model, the recurrent neural network model follows s.sub.t=f(Ux.sub.t+Ws.sub.t−1) and y=g(Vs.sub.t), where the x.sub.1 denotes the individuation data that is an input vector at the point in time t or a value processed from the individuation data, the s.sub.t denotes a hidden state corresponding to a memory of the recurrent neural network model at the point in time t, the s.sub.t−1 denotes the hidden state at the point in time t−1, the U, V, and W denote neural network parameters shared equally across all the points in times of the recurrent neural network model, the f denotes a predetermined first activation function that is selected to calculate the hidden state, the y denotes an output layer that is a latent feature according to the recurrent neural network model at the point in time t as the analysis information, and the g denotes a predetermined second activation function that is selected to calculate the output layer, and the machine learning model further comprises a prediction model comprising at least one fully connected layer for calculating an occurrence probability of the fatal symptoms from the output layer.
Gopalswamy et al. teaches a method in the same field of endeavor of outcome prediction, wherein the machine learning model comprises an analysis model comprising a recurrent neural network model as an analysis model (“The gated RNNs such as LSTMs” at section II, paragraph 2, line 4), the recurrent neural network model follows st=f(Uxt+Wst−1) and y=g(Vst), where the x1 denotes the individuation data that is an input vector at the point in time t or a value processed from the individuation data, the s.sub.t denotes a hidden state corresponding to a memory of the recurrent neural network model at the point in time t, the st−1 denotes the hidden state at the point in time t−1, the U, V, and W denote neural network parameters shared equally across all the points in times of the recurrent neural network model, the f denotes a predetermined first activation function that is selected to calculate the hidden state, the y denotes an output layer that is a latent feature according to the recurrent neural network model at the point in time t as the analysis information, and the g denotes a predetermined second activation function that is selected to calculate the output layer, and the machine learning model further comprises a prediction model comprising at least one fully connected layer for calculating an occurrence probability of the fatal symptoms from the output layer (“More specifically, at each step, we apply the updates outlined in Eq. 1 [6], [8]. it = σ(Wi.[ht-1, xt] + bi) ft = σ(Wf .[ht-1, xt] + bf ) ot = σ(Wo.[ht-1, xt] + bo) ˆ ct = φ(Wc.[ht-1, xt] + bc) ct = ft.ct-1 + it. ˆ ct ht = ot.φ(ct) In the above equations,Wi,Wf ,Wo stand for the weight matrices for the forget gate (ft), input gate (it), output gate (ot). Similarly, bi ,bf ,bo are the corresponding bias vectors. ˆ ct is a temporary variable, ct and ct-1 stand for the cell state at time t and t -1 respectively, φ is the activation function and ht is the final output” at section III, line 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the RNN as taught by Gopalswamy et al. for the artificial neural network of the Ong et al. and Avinash et al. combination to “model long-term dependencies in an efficient manner” (Gopalswamy et al. at section II, paragraph 2, line 6).
Regarding claim 10, the Ong et al. and Avinash et al. combination discloses the elements of claim 8 as described above.
The Ong et al. and Avinash et al. combination does not explicitly disclose that the machine learning model comprises an analysis model comprising a recurrent neural network model as an analysis model, the recurrent neural network model follows s.sub.t=f(Ux.sub.t+Ws.sub.t−1) and y=g(Vs.sub.t), where the x.sub.1 denotes the individuation data that is an input vector at the point in time t or a value processed from the individuation data, the s.sub.t denotes a hidden state corresponding to a memory of the recurrent neural network model at the point in time t, the s.sub.t−1 denotes the hidden state at the point in time t−1, the U, V, and W denote neural network parameters shared equally across all the points in times of the recurrent neural network model, the f denotes a predetermined first activation function that is selected to calculate the hidden state, the y denotes an output layer that is a latent feature according to the recurrent neural network model at the point in time t as the analysis information, and the g denotes a predetermined second activation function that is selected to calculate the output layer, and the machine learning model further comprises a prediction model comprising at least one fully connected layer for calculating an occurrence probability of the fatal symptoms from the output layer.
Gopalswamy et al. teaches an apparatus in the same field of endeavor of outcome prediction, wherein the machine learning model comprises an analysis model comprising a recurrent neural network model as an analysis model (“The gated RNNs such as LSTMs” at section II, paragraph 2, line 4), the recurrent neural network model follows st=f(Uxt+Wst−1) and y=g(Vst), where the x1 denotes the individuation data that is an input vector at the point in time t or a value processed from the individuation data, the s.sub.t denotes a hidden state corresponding to a memory of the recurrent neural network model at the point in time t, the st−1 denotes the hidden state at the point in time t−1, the U, V, and W denote neural network parameters shared equally across all the points in times of the recurrent neural network model, the f denotes a predetermined first activation function that is selected to calculate the hidden state, the y denotes an output layer that is a latent feature according to the recurrent neural network model at the point in time t as the analysis information, and the g denotes a predetermined second activation function that is selected to calculate the output layer, and the machine learning model further comprises a prediction model comprising at least one fully connected layer for calculating an occurrence probability of the fatal symptoms from the output layer (“More specifically, at each step, we apply the updates outlined in Eq. 1 [6], [8]. it = σ(Wi.[ht-1, xt] + bi) ft = σ(Wf .[ht-1, xt] + bf ) ot = σ(Wo.[ht-1, xt] + bo) ˆ ct = φ(Wc.[ht-1, xt] + bc) ct = ft.ct-1 + it. ˆ ct ht = ot.φ(ct) In the above equations,Wi,Wf ,Wo stand for the weight matrices for the forget gate (ft), input gate (it), output gate (ot). Similarly, bi ,bf ,bo are the corresponding bias vectors. ˆ ct is a temporary variable, ct and ct-1 stand for the cell state at time t and t -1 respectively, φ is the activation function and ht is the final output” at section III, line 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the RNN as taught by Gopalswamy et al. for the artificial neural network of the Ong et al. and Avinash et al. combination to “model long-term dependencies in an efficient manner” (Gopalswamy et al. at section II, paragraph 2, line 6).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662